825 F.2d 408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Greg PATTERSON, Defendant-Appellant.
No. 87-7049
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1987.Decided July 22, 1987.

Greg Patterson, appellant pro se.
Charles T. Miller, Office of the United States Attorney, for appellee.
Before RUSSELL, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Greg Patterson, a federal inmate, appeals the district court's denial of his motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255.  The district court had referred Patterson's motion to a magistrate under 28 U.S.C. Sec. 636(b)(1)(B).  The magistrate's report recommended that Patterson's motion be denied, gave Patterson thirteen days to file objections and advised him that failure to file timely objections would result in a waiver of his right to appeal from a district court judgment based on the report.  Patterson requested and was given an extension of time in which to file objections, but filed none.  He now appeals the district court's denial of his motion; we affirm.


2
This Court has held that the failure to file timely objections to a magistrate's report waives appellate review of the substance of that report where the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); Carr v. Hutto, 737 F.2d 433 (4th Cir. 1984), cert. denied, ---- U.S. ----, 54 U.S.L.W. 3392 (Dec. 9, 1985).  The use of this procedure was upheld by the Supreme Court in Thomas v. Arn, ---- U.S. ----, 54 U.S.L.W. 4032 (Dec. 4, 1985).  As Patterson was properly warned, and yet failed to file objections, he has waived his right to appellate review.


3
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


4
AFFIRMED.